             Case 1:20-cv-04432-LAK Document 53 Filed 09/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
FEDERAL TRADE COMMISSION,

                                        Plaintiff,


                    -against-                                                               20-cv-4432 (LAK)


RCG ADVANCES, LLC, et al.,

                                        Defendants.
------------------------------------------x



                                                            ORDER


LEWIS A. KAPLAN,          District Judge .

               Plaintiffs motion to compel discovery [DI 51] is granted in all respects. Defendants
RCG Advances, LLC and Robert Giardina (collectively, "Defendants") shall produce their initial
disclosures pursuant to Rule 26 and respond to plaintiffs interrogatories and document requests, in
each case no later than October 1, 2020. Defendants shall respond to plaintiffs requests for
admissions no later than October 12, 2020. Defendants' objections to the motion are without merit
and are overruled.

                As Defendants' failure to make Rule 26 disclosures and to respond to plaintiffs
interrogatories and document requests was not substantially justified, and as they have had an
opportunity to be heard on the issue, Defendants, on or before October 1, 2020, shall pay to plaintiff
the reasonable costs and attorneys' fees incurred in making its motion to compel, which the Court
determines to be $2,500.

                    SO ORDERED.

Dated:              September 23, 2020




                                                                            United States
